DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 26-45 are pending.
Claims 26-45 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 May 2018 and 26 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 05 February 2018.  These drawings are accepted.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/463,536, filed 19 August 2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The instant application cannot be a DIV of parent application number 14/463,536 because no restriction was required in the parent application. It is further noted that no restriction was required in grandparent application number 13/083,361. The applicants are required to submit a supplemental Application Data Sheet as described in MPEP 601.05(b) with a correct relationship to the parent applications.
Claim Interpretation
The claimed subject matter is a process of comparing angles of plotted genotype data for each datapoint in the sample data with a database of angles of genotype data, and programs and computers that execute the process. Kim et al. (U.S. Patent No. 8,554,487, cited in the Information Disclosure Statement received 02 May 2018) shows in the abstract and figures 1 and 2 a plot of genotype data featuring angles of the plot. Kim et al. shows computers and programs to execute the process. Kim et al. does not show comparison of plotted genotype data for each datapoint in the sample data to a database of angles of genotype data.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
The subject matter of claims 41-43 is a computer program on computer readable media. A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal. The specification states at paragraphs 32 and 33 that the claimed media can be a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory computer readable medium”, see MPEP 2106.03 I.
Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 26 recites a process of determining data points from a genotyping assay, considering a training data set of data points from a genotyping assay, defining an angle configuration space based on the training data set, searching for a best fit of angles between each data point of the sample and the angle configuration space based on the training set, and assigning a genotype classification to the sample. Independent claim 41 recites a computer readable medium with instructions to conduct a genotyping assay using a thermal cycler, determine data points from a genotyping assay, consider a training data set of data points from a genotyping assay, define an angle configuration space based on the training data set, search for a best fit of angles between each data point of the sample and the angle configuration space based on the training set, and assign a genotype classification to the sample. Claim 44 recites a computer system that determines data points from a genotyping assay, considers a training data set of data points from a genotyping assay, defines an angle configuration space based on the training data set, searches for a best fit of angles between each data point of the sample and the angle configuration space based on the training set, and assigns a genotype classification to the sample. The process of independent claims 26, 41, and 44, but for the limitation of a generic computer in claim 44, recite the mental process grouping of abstract ideas.
Dependent claim 27 further recites a mental process of analyzing data of a plurality of angle configurations. Dependent claim 28 further recites a mental process of considering data of an angle configuration that comprises three angles. Dependent claim 29 further comprises a mental process of considering data of an angle comprising a defined origin. Dependent claim 30 further recites a mental process of considering data of an angle origin that is associated with a non-template control. Dependent claim 31 further recites a mental process of considering a baseline comprising a line containing a defined origin. Dependent claim 33 further recites a mental process of considering data of a user-defined angle configuration. Dependent claim 34 further recites a mental process of considering data of particular values of angles and angle spacing. Dependent claim 35 further recites a mental process of considering attributes of training set data. Dependent claim 37 further recites a mental process of updating training set data. Dependent claim 38 further recites a mental process of determining a best fit angle configuration from a plurality of data points. Dependent claim 39 further recites a mental process of considering a probability of an angle configuration in the angle configuration space. Dependent claim 40 further recites a mental process of considering a Hardy-Weinberg frequency when assessing the fit. Dependent claim 42 further recites a mental process of updating a training set. Dependent claim 43 further recites a mental process of selecting a training set based on attributes comprising type of sample, sample preparation method, instrumentation type, and assay conditions.
This judicial exception is not integrated into a practical application because the additional elements of inputting data in claims 26, 41, and 44 and outputting data in claim 45 are data gathering and/or extra-solution activities that do not integrate the recited judicial exception into a practical application. The additional element of a genotyping assay of claim 26 and the additional element of instrumentation therefor of claims 36 and 44 are data gathering steps and components that do not integrate the recited judicial exception into a practical application. The additional element of a sample from a diploid organism in claim 32 is a data gathering element that does not integrate the recited judicial exception into a practical application. The additional elements of a computer readable medium in claim 41 and computer processor, display, and memory in claim 44 are additional elements that do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a genotyping assay of claim 26, the additional element of instrumentation therefor of claims 36 and 44 and the additional element of a sample from a diploid organism in claim 32 are conventional. Evidence for the conventionality of the additional elements are shown in Sobrino et al. (Forensic Science International vol. 154, pages 181-194 (2005)). Sobrino et al. reviews forensic analysis of single polynucleotide polymorphisms (SNPs) in forensic analysis of human tissue samples (which are diploid tissue samples). Sobrino et al. shows allele specific fluorescently labeled probed, multiplex assays, and PCR assays and apparatus (LightCycler) therefor on pages 182-186.
The additional elements of inputting data in claims 26, 41, and 44 and outputting data in claim 45, a computer readable medium in claim 41, and computer processor, display, and memory in claim 44 are conventional computer processes or components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 29, 39-41, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 21-23 of U.S. Patent No. 8,812,248 in view of Sobrino et al. (Forensic Science International vol. 154, pages 181-194 (2005)).
The issued claims in U.S. Patent No. 8,812,248 differ from the instant claims by not including an limitation of a genotyping assay.
Sobrino et al. reviews forensic analysis of single polynucleotide polymorphisms (SNPs) in forensic analysis of human tissue samples. Sobrino et al. shows allele specific fluorescently labeled probed, multiplex assays, and PCR assays and apparatus (LightCycler) therefor on pages 182-186.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 8,812,248 by including a step of an allele specific genotyping assay using fluorescently-labeled oligonucleotides because Sobrino et al. shows that such assays are useful for generating allele signals that are derived from SNPs.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631